internal_revenue_service national_office technical_advice_memorandum february third party communication none date of communication not applicable tam-142230-05 number release date index uil no case-mis no director -------------------------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference -------------------------------- --------------------- -------------------- ---------------------------------- ---------------- --------------- --------------------------- legend parent corp a corp b llc a llc b corp c corp d state x state y month year year state act dollar_figurep dollar_figureq -------------------------------- ----------------- ---------------------------------- ------------------ ----------------------------------- --------------------------------------- ----------------------------------- ------------- ------------- -------------- ------- ------- ----------------------------------------------------- ----------------- ----------------- tam-142230-05 issues whether parent had a fixed liability under sec_1_461-1 of the income_tax regulations for driver services in year whether parent properly applied the ½ month rule in sec_1_461-4 of the income_tax regulations to its liability for driver services conclusions facts parent did not have a fixed liability for driver services in year parent did not properly apply the ½ month rule to its liability for driver services parent is a publicly traded state x transportation company primarily engaged in hauling ------------ shipments of general commodities in both interstate and intrastate commerce parent owns a majority of the trucks it uses to haul merchandise from various locations throughout the united_states parent also engages the services of independent contractors who own and operate their own trucks to haul merchandise throughout the united_states for federal_income_tax purposes parent files a consolidated_income_tax_return on a calendar_year basis and uses an overall accrual_method of accounting in month year parent altered its organizational structure in this restructuring parent changed the entity form and legal domicile of two of its subsidiaries corp a and corp b prior to the restructuring parent owned percent of corp a and corp a owned percent of corp b the restructuring is described in further detail below corp a a state x corporation was a first-tier wholly owned subsidiary of parent corp a owned or leased a number of terminals and employed individuals who performed maintenance services on parent’s trucks and trailers in year corp a changed domiciles from state x to state y and converted from a corporation to a single- member limited_liability_company all of the operations assets and liabilities of corp a transferred to the successor llc a for federal_income_tax purposes llc a is treated as a division of parent as single member llcs are disregarded entities as such all income and expense items of llc a are combined with parent’s income for federal_income_tax purposes corp c a new state y corporation was formed during the restructuring it is a first-tier subsidiary of llc a the sole asset of corp c is a one percent interest in the capital and profits of llc b tam-142230-05 corp b a state y corporation was a first-tier subsidiary of corp a it employed all of the drivers responsible for performing the freight driver services for parent corp b’s sole asset was its workforce parent compensated corp b for its driver services through an intercompany service fee neither parent nor any affiliate of parent ever compensated corp b through an advance_payment for driver services expected to be rendered in the future as a result corp b never received an advance_payment for driver services prior to the restructuring as part of the month year restructuring corp b was converted to a two- member llc llc b pursuant to the state act under the state act llc b’s existence was deemed to have commenced on the date corp b commenced its existence and llc b was deemed to be the same entity as corp b for all purposes of the laws of the state y thus the operations assets and liabilities of corp b remained vested in llc b after the conversion in addition pursuant to advice from its tax advisor llc b retained corp b’s federal taxpayer_identification_number for payroll reporting purposes llc b is treated as a partnership for federal_income_tax purposes and the membership interests of llc b are owned by llc a and by corp c llc b operates on a calendar_year basis and uses an overall accrual_method of accounting on december year parent and llc b entered into a receivables management agreement this agreement provided that parent may pay llc b for services rendered with certain accounts_receivable and that llc b agreed to accept these receivables without_recourse to parent under the agreement corp d1 is the designated agent responsible for collecting these receivables for a fee of dollar_figure percent of the net trade receivables on december year parent and llc b entered into a services agreement services contract the services contract effective on december year had a one-year term that was automatically renewable unless expressly terminated within days of the end of the preceding one-year period pursuant to the services contract llc b agreed to provide to parent upon reasonable request and in sufficient numbers to meet the needs of parent over-the-road truck drivers holding valid commercial drivers’ licenses and meeting applicable state department of transportation requirements pursuant to the services contract llc b agreed to provide transportation services in exchange for a payment on a per-mile basis for the cost of insurance driver pay and driver benefits the services contract specified that the payment per mile is calculated based on the costs incurred by llc b to provide the transportation services to parent plus a five percent mark-up and dividing the sum computed in step by the total miles driven llc b compensated its drivers based on corp d is a state x corporation also formed during the month year restructuring it is a first-tier wholly owned subsidiary of parent corp d employs a significant number of administrative personnel who are responsible for providing most of the support services to parent and its affiliates tam-142230-05 the number of miles driven on a weekly basis and it provided its drivers with a competitive benefits package payment generally was due under the services contract within fifteen days following the receipt of an invoice from llc b however the services contract provided parent the option to prepay up to three and one-half months the prepayment period worth of driver services that were reasonably expected to be rendered by llc b within the prepayment period the prepayment could be made in cash or cash equivalents such as trade receivables accounts_receivable in addition the services contract provided parent with a prepayment discount equal to of the short-term applicable_federal_rate in effect for the month in which the prepayment was made times the average period covered by the prepayment further it specified the manner in which to determine the face_amount of receivables needed to satisfy a prepayment this amount was to equal the prepayment amount less the prepayment discount plus the product of the discounted prepayment amount times of the short-term applicable_federal_rate in effect for the month in which the prepayment was made times the average period of time that the receivables remain outstanding the services contract did not contain any refund provisions with regard to the prepayment on december year parent exercised its prepayment option in the amount of dollar_figurep according to the terms and conditions of the services contract after applying the prepayment discount in accordance with the services contract parent transferred dollar_figureq of accounts_receivable to llc b on december year the advance_payment as a prepayment for the driver services that it expected llc b to render during the period january year through march year the expenses represented by the advance_payment amount consisted of estimated expenses that parent anticipated would be incurred by llc b during the first three months of year for driver salaries and wages payroll_taxes interest advertising for driver positions pension profit sharing plans employee_benefits programs driver travel lodging driver physicals and other deductions according to parent it relied on historical data existing customer orders existing long term contracts and forecasts of future demand to determine that it could expect llc b to render approximately dollar_figurep of driver services for the three month period from january year to march year in year for book purposes parent recorded the advance_payment as an asset for tax purposes parent deducted the advance_payment as an expense law and analysis issue although the services contract authorized a prepayment up to ½ months’ worth of driver services that were reasonably expected to be rendered by llc b within the prepayment period the dollar_figurep prepayment here actually represented driver services that were reasonably expected to be rendered during a month period not a ½ month period generally under sec_1_461-1 all the events have occurred that establish the tam-142230-05 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business for a taxpayer using an accrual_method of accounting sec_461 and the regulations thereunder provide rules for determining when a liability is incurred specifically sec_1_461-1 provides that under an accrual_method a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability collectively the all_events_test it is fundamental to the all_events_test that although expenses may be deductible before they have become due and payable liability must first be firmly established 481_us_239 a taxpayer may not deduct a liability that is contingent nor may a taxpayer deduct an estimate of an anticipated expense no matter how statistically certain if it is based on events that have not occurred by the close of the taxable_year 291_us_193 each of the three prongs of the all_events_test fact of liability amount determinable with reasonable accuracy and economic_performance must be met before the liability is incurred this issue addresses whether all the events have occurred that establish the fact of the liability fact of the liability when the event fixing the liability whether that be the required performance or other event occurs or payment therefore is due whichever happens earliest revrul_80_230 1980_2_cb_169 revrul_79_410 1979_2_cb_213 amplified by revrul_2003_90 2003_2_cb_353 thus with regard to services the event fixing the liability generally is the performance of services unless payment is due prior to the services being performed the term liability is not limited to items for which a legal_obligation to pay exists at the time of payment thus for example amounts prepaid for goods or services and amounts paid without a legal_obligation to do so may not be taken into account by an accrual basis taxpayer any earlier than the taxable_year in which those amounts are incurred sec_1_446-1 taxpayer’s obligation to pay see eg 47_tc_58 acq 1967_2_cb_2 in the instant case the services contract generally provides that llc b will provide driver services upon parent’s request and will bill parent on a per mile basis after the services have been provided it further provides that parent will pay the charges for services within fifteen days following receipt of llc b’s bill because payment under the services contract is not due until after the services are performed the first event that occurs to fix parent’s liability is llc b’s performance of services thus the fact of the liability for driver services was established in year we note that sec_267 does not apply to this transaction because both parent and llc b use an accrual_method of accounting see sec_267 the terms of a contract are relevant in determining the events that fix a tam-142230-05 parent argues that its liability for driver services was fixed in year in that year the services contract was executed and parent made the advance_payment under the prepayment option of the services contract we do not believe either one of these events fixed parent’s liability for the driver services first it is well established that an accrual basis obligor is not permitted to deduct an expense stemming from a bilateral contractual arrangement that is mutual promises prior to the performance of the contracted for services by the obligee revrul_80_182 1980_2_cb_167 citing 21_tc_996 aff’d 219_f2d_588 3d cir an agreement for services to be performed in the next year did not fix the liability but was simply an agreement under which a liability would be incurred in the future and 37_bta_817 aff’d per curium 108_f2d_1010 2d cir required to renovate the apartments after a period of months in holding the taxpayers did not have a fixed liability until the renovation occurred the court stated in amalgamated housing the taxpayers owned apartment buildings and were they the taxpayers did not have to wait until they had actually paid for the renovating before they could accrue their liabilities to pay for that renovating but on the other hand they could not property accrue as an expense the estimated cost of the renovating prior to the end of the period of months and prior to the time that the painter rendered some services although petitioners were obligated to renovate they had no liability to pay anyone anything until someone had performed some services the accrual is for services in renovating not of the duty to renovate the accrual_method does not permit the anticipation of future expenses prior to the rendition of the services for which the payment is due id pincite citations omitted in 30_tc_550 the taxpayer was denied a deduction for guaranteed installation services for machines sold but uninstalled the court stated the prepayment of services raises the issue of whether the advance_payment should be capitalized under sec_263 as of date however sec_1_263_a_-4 provides that a taxpayer is not required to capitalize amounts paid to create any right or benefit for the taxpayer that does not extend beyond the earlier of - i months after the first date on which the taxpayer realizes the right or benefit or ii the end of the taxable_year following the taxable_year in which the payment is made although this 12-month rule was not effective during the taxable_year at issue lmsb did not raise capitalization as an issue because after the advance notice of proposed rulemaking proposed a 12-month rule the commissioner of lmsb advised examiners not to pursue this issue if they had not already prepared a form_5701 as of date tam-142230-05 there can be no doubt that under its sales contracts the petitioner was obligated to render some services in connection with the installation of its machines and the estimate of cost made by the petitioner was not substantially different from the amounts subsequently expended however until those services were rendered there was no definite liability on the part of the petitioner to pay any amount to any person the liability was contingent until there was performance id pincite see also 171_f2d_395 8th cir taxpayer’s contractual obligation to pay moving costs in a future year became final when the contract was executed but was not fixed until the moving services were performed 144_f2d_45 2d cir it is well settled that deductions may only be taken for the year in which the taxpayer’s liability to pay becomes definite and certain even though the transactions such as the contract in the present case which occasioned the liability may have taken place in an earlier year citations omitted 26_bta_685 contractual obligation to purchase tires in a future year did not create a fixed liability 18_bta_954 a contract for future railroad track removal services did not fix the taxpayer’s liability but was simply an agreement under which a liability would be incurred in the future william j ostheimer 1_bta_18 lessee’s obligation under lease to restore or replace certain property at the end of the lease_term was not fixed until the property was restored or replaced enactment of the economic_performance rules in the tax act sec_461 added the economic_performance requirement to the all_events_test but did not change the requirement that a liability must be fixed and determinable with reasonable accuracy although the statute is clear that the economic_performance rules did not change the first two prongs of the all_events_test it has been argued that the legislative_history to sec_461 provides that after the mere existence of a contract is enough to fix a taxpayer’s liability in addressing the record-keeping required for taxpayers to prove compliance with the economic_performance requirement the house report provides the fixed liability determinations in the cases cited above are not affected by the in the absence of unusual circumstances the existence of a valid contract requiring another person to provide property or services to the taxpayer prior to the end of the taxable_year or ½ months thereafter in the case of recurring items would be sufficient to establish compliance with the economic_performance standard with respect to the taxpayer’s liability for an expense reflected in such contract h_rep_no page this language was intended to illustrate what proof a taxpayer might use to show compliance with the economic_performance requirements and was not intended to illustrate when a liability is fixed the legislative_history does tam-142230-05 not provide any support for the proposition that a liability is fixed merely upon the existence of a valid contract indicates that the irs and treasury_department believed that the mere execution of a contract does not satisfy the fixed liability prong of the all_events_test the preamble explains why former example in the proposed_regulations was removed further the preamble to the final regulations implementing sec_461 clearly commentators also said example of sec_1_461-4 of the proposed_regulations which illustrates the ½ month rule suggests that an executory_contract satisfies the all_events_test the examples in the proposed and final regulations are intended to illustrate the principles of economic_performance they are not intended to illustrate all aspects of the all_events_test nevertheless this example and example of sec_1_461-4 of the proposed_regulations are removed from the final regulations to avoid any implication that an executory_contract satisfies the all_events_test emphasis added finally parent’s facts are not analogous to the line of cases holding that a liability preamble to t d fed reg date c b thus neither sec_461 nor the regulations there under change the result of the cases discussed above nor do they affect our analysis in the instant case may be fixed by a statutory or regulatory obligation to perform certain activities see 77_tc_1369 271_f2d_930 3d cir acq 1958_2_cb_5 192_f2d_1002 4th cir in each of these cases the taxpayer engaged in strip mining and was required_by_law to file a reclamation plan accompanied by a bond equal to the total estimated reclamation costs the court in each case held that the taxpayer had a fixed liability for reclamation costs in the year in which the mining ceased rather than in the year in which the reclamation activities occurred these cases are often cited for the proposition that a statutory or regulatory obligation can fix a taxpayer’s liability see also 476_us_593 casino had fixed liability for guaranteed_payment amounts on progressive slot machines that were not yet won because the liability was fixed by state gaming regulations after the last play of the slot machine 158_f3d_484 9th cir casino could deduct value of slot club points won by slot club member but not yet redeemed because the liability was fixed by state gaming regulations once a member accumulated a certain number of points the services contract in this case does not impose the same level of regulatory oversight that was common to the reclamation and casino cases thus those cases do not require a conclusion that a fixed liability exists upon the mere execution of the services contract in this case in fact parent has no liability under the services contract in this case unless and until llc b provides driver services to parent further in the reclamation and casino cases cited above the existence of the tam-142230-05 statute or regulation was not the event that fixed the liability instead the courts in those cases considered what event under the statute or regulation triggered the liability for example in the reclamation cases the court held that it was the strip mining itself and not the statute alone that created the reclamation liability similarly in hughes and gold coast the courts determined that the event creating the liability was not the state gaming regulation but instead the last play of the slot machine before the end of the tax_year and accumulation by a club member of the minimum number of points needed to redeem a prize respectively therefore even if the services contract created the equivalent of a statutory or regulatory obligation that obligation was not triggered by the mere execution of the services contract see also chrysler corp v commissioner t c memo warranty liability not fixed by mere existence of warranty 114_tc_293 oil company’s expectation and prediction that it would be required to perform restoration to certain oil field equipment and facilities did not fix the restoration liability 62_tc_786 aff’d 564_f2d_886 9th cir statutory requirement to overhaul aircraft after specified number of flight hours did not fix overhaul liability obligated parent to pay for driver services in the event that parent ever requested those services and llc b provided the services parent had no liability to pay under the services contract unless and until any driver services were performed thus performance of services by llc b was a condition_precedent to the establishment of parent’s liability for driver services the execution of the services contract in year did nothing more than establish a contractual duty to pay in the future if contingent services were provided there is no indication in the facts of this case that any services were performed by llc b under the services contract in year thus the execution of the services contract in year did not fix parent’s liability to llc b for the driver services neither did the advance_payment fix parent’s liability for the driver services under the services contract parent argues that the advance_payment somehow changes the result of the cases discussed above and provides an earlier date for the liability being fixed as noted above it is clear that a liability is fixed if payment is due under the terms of a contract however the advance_payment in this case was not due under the services contract in year the services contract merely provided that parent could at its option prepay an estimated amount to cover services to be provided in the next ½ months therefore parent’s liability for the driver services was not fixed in year see sec_1_446-1 amounts prepaid for goods or services and amounts in the instant case the services contract between parent and llc b merely as noted earlier in the discussion of this issue the second prong of the all_events_test provides that a liability is not incurred unless the amount of the liability can be determined with reasonable accuracy thus even if parent’s liability for driver services were fixed in year parent would also have to show tam-142230-05 paid without a legal_obligation to do so may not be taken into account by an accrual basis taxpayer any earlier than the taxable_year in which those amounts are incurred parent has not cited any authority holding that an optional prepayment by an accrual_method taxpayer can accelerate the establishment of a liability that is otherwise not fixed until a later year the particular facts of this case raise other questions as well issue in year thus no deduction in year is permitted however even assuming that parent had a fixed liability in year and could determine the amount with reasonable accuracy an issue not addressed in this technical_advice_memorandum it also would have to meet the economic_performance prong of the all_events_test see sec_461 and sec_1_461-4 sec_461 provides that if the liability of the taxpayer arises out of the providing of services to the taxpayer by another person economic_performance occurs as such person provides such services see also sec_1_461-4 therefore under this general_rule economic_performance would occur with respect to the driver services as the services are provided by llc b to parent even though the advance_payment is made prior to the services being performed as discussed in issue parent did not have a fixed liability for driver services that the amount could be determined with reasonable accuracy we understand that parent has not yet provided substantiation to the field regarding how it determined the amount of its liability the only authority cited by parent in support of its position that the advance_payment fixed the liability for driver services is 76_tc_84 acq 1981_2_cb_2 in which the court allowed a deduction for an accrual_method taxpayer’s prepayment of intangible_drilling_and_development_costs idc two days before the end of its taxable_year to an unrelated drilling contractor pursuant to a contract to drill six wells however the government did not raise the issue as to whether the taxpayer’s liability for the drilling expenses met the all_events_test in the year of the deduction until filing its reply brief with the court thus the court refused to consider the government’s arguments stating that these issues were effectively abandoned during the early stages of this proceeding therefore without considering the issue of whether the contract represented a fixed obligation in the year of the deduction under the all_events_test the court assumed that the liability was fixed and ruled in favor of the taxpayer see also cheroff v commissioner t c memo commissioner conceded both elements of the all_events_test for idc costs thus these cases are not relevant to determining whether parent’s advance_payment fixed its liability for driver services see 859_f2d_783 9th cir holding that idc liability was not fixed on execution of the contract and distinguishing stradlings and cheroff on the basis that those cases did not consider the application of the all_events_test for example the advance_payment was made by a transfer of trade receivables between related parties and the sole basis for determining the amount of the advance_payment was to take advantage of the ½ month rule in sec_1_461-4 these particular facts call into question whether even a mandatory prepayment under the services contract would have fixed the liability in this case see 301_f2d_190 2d cir determining the proper tax treatment of transactions involving related parties requires close scrutiny however an exception to the economic_performance rule for services is the so- tam-142230-05 called ½ month rule in sec_1_461-4 that rule provides that a taxpayer is permitted to treat services or property as provided to the taxpayer ie as economic_performance as the taxpayer makes payment to the person providing the services or property if the taxpayer can reasonably expect the person to provide the services or property within ½ months after the date of payment thus parent in this case argues that it can treat the advance_payment as meeting economic_performance so long as parent can reasonably expect the services to be provided within ½ months after the advance_payment the question is whether this rule contemplates that all of the services under the services contract must be provided within ½ months or whether this rule permits parent to accelerate into year a deduction for ½ months’ worth of services to be provided in year the particular liability in this case is for driver services to be provided both during and after the ½ month period following the advance_payment in general a liability is not divisible unless different services are required to be provided to the taxpayer under a single contract in which case economic_performance occurs and any applicable economic_performance exception will apply separately with regard to each service provided sec_1_461-4 the services contract in this case provides for driver services to be performed and billed on a per-mile basis it does not provide for different or divisible services in the absence of a divisible contract there is no authority in the sec_461 regulations allowing parent use the ½ month rule for some portion of the liability for driver services under the services contract even if parent can reasonably estimate the amount of services that will be provided to it within ½ months although sec_1_461-4 does not specifically state that all the services must be provided within ½ months that conclusion is implicit in the language that requires the services not a pro-rata amount or portion of services to be provided within ½ months emphases added the language of the regulation does not provide that taxpayers may use the rule to meet economic_performance for a service liability to the extent of services provided for example compare the language of the ½ month rule with the language of the ½ month rule for deferred_compensation under sec_1 b - payment for this purpose has the same meaning as is used when determining whether a taxpayer using the cash_receipts_and_disbursements_method of accounting has made a payment sec_1 g ii a thus for example payment includes the furnishing of cash or cash equivalents and the netting of offsetting accounts payment does not include an amount transferred as a loan refundable deposit or contingent payment in this case parent has not shown that the receivables transferred as the advance_payment which were transferred to llc b without_recourse are cash equivalents in addition parent has not demonstrated that the advance_payment was not a loan refundable deposit or contingent payment although the services contract is silent as to whether parent could receive a refund of the advance_payment we think a voluntary prepayment in a transaction between unrelated parties generally would be refundable therefore even assuming the advance_payment is a cash_equivalent it may not constitute payment for sec_461 purposes or even a deductible expense under sec_162 if the advance_payment is a loan refundable deposit or contingent payment parent has the burden of clearly showing its entitlement to a deduction for the advance_payment see 503_us_79 parent has not yet done that unlike the deferred_compensation rule the ½ month rule is an all or nothing tam-142230-05 1t b providing that a plan or method or arrangement is presumed to defer the receipt of compensation_for more than a brief period of time after the end of an employer’s taxable_year to the extent that compensation is received after the 15th day of the 3rd calendar month after the end of the employer’s taxable_year in which the related_services are rendered emphasis added rule with respect to a particular liability or a properly divisible portion of a liability therefore the ½ month rule does not apply to allow a deduction for the advance_payment made in year for services to be performed in the first ½ months of year because the term of the services contract extends beyond the ½ month period see also fsa lexi sec_463 date issue concluding that the taxpayer may not deduct a prorated amount of services under sec_1_461-4 if not all services will be provided within ½ months caveat s k provides that it may not be used or cited as precedent a copy of this technical_advice_memorandum is to be given to parent section
